Title: To George Washington from Henry Laurens, 3 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 3d May 1778.
                    
                    My last trouble to Your Excellency was dated the 30th Ulto by Ross.
                    The present will cover an Act of that date for ascertaining the Rank & pay annexed to Brevet Commissions, whether this is, or is not intended to have a retrospective effect, I think is not clearly expressed by this Letter, & as I apprehend such operation may in many Instances give Umbrages I shall embrace the first proper opportunity for obtaining an explanation of the Act or information to my own understanding.
                    I dispatch this Messenger principally to inform Your Excellency of an event the knowledge of which may nevertheless very probably have reached Camp before this can arrive there, as our Messenger from  France Mister simeon Dean had spoken every where on his Journey to York of the Treaties between the Court of Versailles & the United States of America which were executed on the 6th February 1778—these were read in Congress late last Evening & will probably be ratified & published in the course of the present Week, except a Secret Article which it is also probable is very well known abroad—be this as it may I view the Treaties of Alliance & Commerce, although not free from exception, as circumstances of advantage to these united States & which afford a bottom for vast improvements. I beg leave therefore to congratulate with Your Excellency & with every friend to the great American Cause—I shall move Congress to morrow to order duplicates of the Treaties to be immediately transmitted to Your Excellency in the mean time this of a Letter from Doctor Franklin & Mister Deane which will go enclosed will communicate the great outlines. I have the honor to be With the highest Esteem & Regard Sir Your obliged & obedient servant
                    
                        Henry Laurens President of Congress.
                    
                